Exhibit 10.36

 

General Terms of Employment between Hercules Incorporated and Certain Executive
Officers.

 

The following information summarizes certain terms of employment under which
Hercules Executives – namely Craig A. Rogerson, Fred G. Aanonsen, John Y.
Televantos, Israel J. Floyd, Allen A. Spizzo, Paul C. Raymond and Richard G.
Dahlen – are employed.

 

•      Basis of Employment - Employment at Will (except as modified by Change in
Control Agreements in effect as listed herein)

 

Eligible for non-guaranteed base salary, annual bonus and long term incentive
awards

 

•      Base Salaries - Reviewed for adjustment upon change in job/position or
each March 1.  Increases based on performance and pay level and are not
guaranteed.

 

•      Variable Annual Incentive – performance based, no guaranteed payout

 

•      Long Term Incentive Awards – Grants based on position level.  No
guaranteed grant or award value.

 

•      Benefits – Participate in plans applicable to all salaried employees in
U.S. on same basis and same benefit structure as all salaried employees.

 

•      Others – Mr. Rogerson is provided on a periodic basis a driver to
transport him to and from home and/or meetings depending on business reasons.
Upon joining Hercules, Messrs. Aanonsen, Televantos, and Raymond received
employment offer letters which are set forth in the Exhibits.

 

--------------------------------------------------------------------------------